348 F.2d 470
James Francis JENKINS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 15168.
United States Court of Appeals Third Circuit.
Submitted June 14, 1965.Decided June 21, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John W. Lord, Jr., Judge.
See also 9 Cir., 325 F.2d 942.
James F. Jenkins, pro se.
John Patrick Kelley, Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., for appellee.
Before McLAUGHLIN, STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
The present appeal of this appellant based on the assertion that he was denied the effective assistance of counsel due to the presence of two United States Deputy Marshals in the room where he consulted with his attorney prior to changing his plea to guilty on January 4, 1960, is utterly without merit.


2
The judgment of the lower court will be affirmed on the Memorandum and Order of Judge John W. Lord, Jr. of October 8, 1964, D.C., 243 F. Supp. 401.